Case: 13-50032   Document: 00512430629   Page: 1   Date Filed: 11/05/2013




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                                                 FILED
                                                              November 5, 2013
                              No. 13-50032
                            Summary Calendar                    Lyle W. Cayce
                                                                     Clerk

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

AGUSTIN HERNANDEZ-VENEGAS, also known as Jorge Ignacio Flores
Casillas,

                                         Defendant-Appellant

Cons. w/ No. 13-50033

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

AGUSTIN HERNANDEZ-VENEGAS,

                                         Defendant-Appellant


                Appeals from the United States District Court
                      for the Western District of Texas
                          USDC No. 1:12-CR-382-1
                          USDC No. 1:12-CR-453-1
     Case: 13-50032       Document: 00512430629         Page: 2     Date Filed: 11/05/2013

                                      No. 13-50032
                                    c/w No. 13-50033

Before DAVIS, SOUTHWICK and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Agustin Hernandez-Venegas appeals the 12-month sentence imposed
following the revocation of his supervised release. The district court ordered the
revocation sentence, which was within the guidelines range and below the
statutory maximum term of imprisonment, to run consecutively to the15-month
sentence imposed in Hernandez-Venegas’s new illegal reentry case. Hernandez-
Venegas argues that his revocation sentence is greater than necessary to further
the relevant 18 U.S.C. § 3553(a) factors of deterring future criminal conduct and
protecting the public.        Because Hernandez-Venegas did not object to the
reasonableness of his revocation sentence in the district court, review is for plain
error. See Puckett v. United States, 556 U.S. 129, 135 (2009); United States v.
Whitelaw, 580 F.3d 256, 259-60 (5th Cir. 2009).
       Although in imposing a revocation sentence, the district court is directed
to consider the relevant factors enumerated in § 3553(a), including the non-
binding policy statements found in Chapter Seven of the Sentencing Guidelines,
see United States v. Mathena, 23 F.3d 87, 90-93 (5th Cir. 1994), the district court
has “substantial latitude in devising revocation sentences for defendants who
violate the terms of supervised release.” United States v. Miller, 634 F.3d 841,
843 (5th Cir. 2011) (internal quotation marks and citation omitted). Further, the
imposition of a consecutive revocation sentence is both authorized by statute and
preferred under the Guidelines. See 18 U.S.C. § 3584; U.S.S.G. § 7B1.3(f), p.s.,
& comment. (n.4). Hernandez-Venegas’s disagreement with the propriety of the
consecutively-imposed sentence is insufficient to show that the district court
plainly erred in imposing the sentence or to overcome the presumption of


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
    Case: 13-50032     Document: 00512430629      Page: 3   Date Filed: 11/05/2013

                                 No. 13-50032
                               c/w No. 13-50033

reasonableness afforded to his within-guidelines revocation sentence.          See
Puckett, 556 U.S. at 135; United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010);
United States v. Lopez-Velasquez, 526 F.3d 804, 809 (5th Cir. 2008).
      The judgment of the district court is AFFIRMED.




                                        3